DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimeault US 20110205521.


Regarding claim 12, Mimeault meets the claim limitations, as follows: 
An optoelectronic sensor, comprising: 
a transmitting unit to transmit a plurality of optical signals in each case to a plurality of segments of an object, segments of the plurality of segments being associated in each case with pixels of a visual field of the optoelectronic sensor (i.e. LED light source emits light driven by a modulation driver 14) [paragraph 32,33; fig. 1]; and 
a receiving unit having a first multichannel analog-digital converter device, including: an analog-digital converter unit (i.e. ADC 24) [paragraph 42; fig. 1]; and 
a plurality of signal processing channels (i.e. processing module 540, 1340) [paragraph 92, 118; fig. 13], the signal processing channels of the plurality of signal processing channels in each case including: 
a detection antenna to receive optical signals (i.e. optical detector 16) [paragraph 36; fig. 13]; and 
a modulator to generate an individual signal encoding, wherein signals of the plurality of signal processing channels, with individual signal encoding, are transmittable together to the analog-digital converter unit (i.e. front end and ADC receives signals form the detector and sends the signals to the processing unit 26) [paragraph 42; fig. 13].  

Regarding claim 13, Mimeault meets the claim limitations, as follows: 
The optoelectronic sensor claim 12, wherein the transmitting unit is configured to emit a flash illumination pattern and/or a pixel-by-pixel illumination pattern and/or a column-by- column illumination pattern and/or an illumination pattern with regard to the number of pixels that are associated with the signal processing channels of the first multichannel analog-digital converter device, with regard to the visual field of the optoelectronic sensor (i.e. beam pattern emitted can be created to meet the needs for the scene) [paragraph 33,36].  

Regarding claim 14, Mimeault meets the claim limitations, as follows: 
The optoelectronic sensor claim 12, wherein the transmitting unit includes a first diffractive optical element, the first diffractive optical element being for guiding, as a function of a variation of a wavelength that is emitted by the transmitting unit, an optical signal that corresponds to this wavelength and that is incident on the first diffractive optical element, in particular to various segments of the plurality of segments of the object (i.e. a lens and/or diffuser can be used to distribute LED output. The output wavelength is also controlled) [paragraph 32,35].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimeault in view of Dowski US 20180003793.

Regarding claim 15, Mimeault do/does not explicitly disclose(s) the following claim limitations:
wherein the transmitting unit includes a first movable optical element, the first movable optical element being for transmitting an incident optical signal on various segments of the plurality of segments of the object, as a function of a proper motion.  
However, in the same field of endeavor Dowski discloses the deficient claim limitations, as follows:
wherein the transmitting unit includes a first movable optical element, the first movable optical element being for transmitting an incident optical signal on various segments of the plurality of segments of the object, as a function of a proper motion (i.e. oscillating element 511 move to modulate the optical radiation.) [paragraph 88-89].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Mimeault with Dowski to have the transmitting unit includes a first movable optical element, the first movable optical element being for transmitting an incident optical signal on various segments of the plurality of segments of the object, as a function of a proper motion.
It would be advantageous because using a movable optical element can produce patterns of light to enable the sensor to obtain more information. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Mimeault with Dowski to obtain the invention as specified in claim 15.

Regarding claim 16, Dowski meets the claim limitations, as follows: 
The optoelectronic sensor claim 12, wherein the optoelectronic sensor for carrying out a direct runtime measuring process and/or a measuring process that includes a combination of frequency modulation and/or coherent detection (i.e. oscillating element 511 move to modulate the optical radiation. Coherent phase detection performed.) [paragraph 88-89,110].  

Regarding claim 17, Dowski meets the claim limitations, as follows: 
The optoelectronic sensor claim 12, wherein the transmitting unit and the receiving unit are situated coaxially and/or biaxially with respect to one another (i.e. sensors are situated collinearly) [paragraph 114; fig. 12].  

Regarding claim 18, Dowski meets the claim limitations, as follows: 
The optoelectronic sensor claim 14, wherein the receiving unit includes a second diffractive optical element and/or a second movable optical element, the second diffractive optical element and/or the second movable optical element each being for guiding incident optical signals to the detection antennas of the signal processing channels (i.e. oscillating elements 511(1,2,…,n) move to modulate the optical radiation. Coherent phase detection performed.) [paragraph 88-89,110].  

Regarding claim 19, Dowski meets the claim limitations, as follows: 
The optoelectronic sensor claim 12, wherein the receiving unit includes at least one second multichannel analog-digital converter device (i.e. multiple ADCs shown) [fig. 13].  

Regarding claim 20, Dowski meets the claim limitations, as follows: 
The optoelectronic sensor claim 19, wherein the first multichannel analog-digital converter device for addressing pixels of the visual field that are in parallel and/or alternating and/or diagonally offset with respect to pixels that are addressable by the second multichannel analog-digital converter device (i.e. sensors are situated collinearly. This would mean that the pixels of the different ADCs are parallel to each other.) [paragraph 123; fig. 15].  

Claim 21 is rejected using similar rationale as claim 12 and further below.
Dowski meets the claim limitations, as follows: 
A vehicle (i.e. vehicle with sensors) [paragraph 73]

Claim 22 is rejected using similar rationale as claim 12 and 19 and further below.
Regarding claim 14, Dowski meets the claim limitations, as follows: 
superimposing multiple individually encoded analog signals (i.e. sensors impose a combination of demodulated signals and changes in phase, amplitude or polarization) [paragraph 91]; 
digitizing the superimposed individually encoded analog signals (i.e. ADC converts the analog signal to digital) [paragraph 130]; 
transforming the digitized signals (i.e. Fourier transform performed) [paragraph 127]; and 
evaluating the transformed and digitized superimposed signals to associate them with a particular pixel of the plurality of pixels (i.e. pixel array can correspond to a different pixel of the pixel array) [paragraph 94].   



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426